Citation Nr: 0932584	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, as a result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to 
September 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in New York, New York.  

The Veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in January 2007.  A 
transcript of the hearing is of record.  

This matter was previously before the Board in September 
2007, at which time the remaining issue on appeal was 
remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its previous September 2007 remand, the Board noted that 
the sole basis of the Veteran's claim for service connection 
for type II diabetes mellitus was his claimed exposure to 
herbicides.  The Board observed that the Veteran contended 
that the exposure occurred during his tour of duty in Korea 
while he was stationed at Osan Air Force Base between 1969 
and 1970.  It noted that the Veteran reported that he was 
assigned to the 6314th Transportation Squad as a packing 
specialist, with duties to include the preparation and 
packaging of shipments.  The Veteran contended that among the 
many items he came across were 55 gallon drums of chemicals 
that were shipped to Vietnam, many of which leaked during the 
summer.  He reported that on one occasion, the cap blew off 
of a drum and chemicals got onto his face and hands, which 
resulted in him being taken to the base hospital to receive a 
special chemical wash.  

The Board further observed that the Veteran's DD 214 
indicated that he had one year of foreign and/or sea service 
during active duty and served in Korea, but not Vietnam or 
Indochina.  It also noted that his personnel records revealed 
that he departed for Korea on May 2, 1969 and worked as a 
packing and crating specialist at Osan Air Base from May 5, 
1969 until sometime prior to June 25, 1970.  It further 
observed that an Airman Performance Report reflecting a 
period of supervision between January 20, 1970 and May 26, 
1970 indicated that the Veteran processed high priority 
shipments and items of various nature that required special 
handling.  

The Board noted that the RO had submitted a request to the 
National Personnel Records Center (NPRC) to furnish any 
documents showing exposure to herbicides on December 16, 
2003, and that shortly after the submission of this request 
to the NPRC, the RO received a statement from the Veteran in 
which he described the circumstances of his alleged exposure 
to herbicides in Korea for the first time.  This statement 
was received on December 30, 2003.  The NRPC's January 5, 
2004 response indicated that there was no record of exposure 
to herbicides.

The Board observed that applicable law provided that a 
veteran is presumed to have been exposed to herbicide agents 
if he served in the Republic of Vietnam during the period 
between January 9, 1962 and May 7, 1975.  38 U.S.C. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If this requirement 
is met, service connection on a presumptive basis will be 
warranted for type II diabetes mellitus if manifest to a 
compensable degree at any time after service. 38 C.F.R. § 
3.309(e).  The Board further noted that the Department of 
Defense (DOD) had also acknowledged that herbicides were used 
in Korea from April 1968 through July 1969 along an area of 
the Demilitarized Zone (DMZ), such that the Veterans Benefits 
Administration (VBA) had advised that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.  See e.g., VHA Directive 2000- 027 (September 5, 
2000).

The Board observed that the Veteran had not claimed that he 
was exposed to herbicides in Vietnam or along the DMZ in 
Korea and that these provisions were not applicable to the 
instant case.  However, it noted that he was not precluded 
from establishing entitlement to service connection with 
proof of actual direct causation.  38 U.S.C.A. § 1110; 
38 C.F.R. §  3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Accordingly, VA had a duty to assist the Veteran by 
attempting to verify his claimed exposure to herbicides when 
he was on active duty.

The Board indicated that VA had developed specific procedures 
to determine whether a veteran was exposed to herbicides in a 
vicinity other than Vietnam or along the DMZ in Korea.  See 
VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.  This 
procedure required (1) asking the veteran for the approximate 
dates, location, and nature of the alleged exposure; (2) 
furnishing the veteran's detailed description of exposure to 
Compensation and Pension (C&P) Service; and (3) requesting a 
review of the DOD's inventory of herbicide operations to 
determine whether herbicides were used as alleged.  If C&P 
Service's review confirmed that herbicides were used as 
alleged, then a determination had to be made as to whether 
service connection was in order.  If C&P Service's review did 
not confirm that herbicides were used as alleged, then a 
request was to be sent to the Joint Services Records Research 
Center (JSRRC) for verification of exposure to herbicides.

The Board acknowledged that the RO had submitted a request to 
the NPRC to determine whether there were any documents 
showing the Veteran was exposed to herbicides.  However, this 
submission was made well before the Veteran's December 2003 
VA Form 21-4138 was received, and did not include the details 
as presented by the Veteran.  The Board indicated that as the 
procedures found in VA's Adjudication Procedure Manual at 
M21-1MR, IV.ii.2.C were not conducted, the Veteran's claim 
had to be remanded for compliance with these procedures.

The Board requested that it be determined whether the Veteran 
was exposed to herbicides in Korea as alleged, pursuant to 
VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.

In conjunction with the Board's remand, the RO, in January 
2007, forwarded a letter to the Veteran requesting that he 
provide information with regard to his exposure to herbicides 
while serving in the military. 

In a May 2008 statement in support of claim, the Veteran 
indicated that he was in Korea from 1969 to 1970 and that he 
worked in an area that contained 55 gallon drums.  He noted 
that during the summertime, many of these drums were leaking.  
He reported that when moving one of them, the cap popped off 
and he and another soldier were sprayed.  He noted receiving 
a chemical wash at that time.  He stated that as everything 
happened so quickly no medical records were pulled.  

In a June 2009 supplemental statement of the case, the AMC, 
acting on behalf of the RO, indicated that a review of all 
the units listed revealed that the Veteran's unit was not one 
of the units listed as having been exposed to herbicides 
while serving in Korea.  Just prior to the issuance of the 
supplemental statement of the case, the previous January 2004 
response from NPRC was again placed in the record.  

The Board notes that there are very specific guidelines set 
forth with regard to verifying exposure in locations other 
than the Republic of Vietnam or along the DMZ in Korea.  The 
specific steps which must be followed are listed in VA's 
Adjudication Procedure Manual, M21-1MR, IV.ii.2.C. subsection 
(n).  

Based upon the collective statements and testimony received 
from the Veteran, sufficient information has been supplied as 
it relates to the approximate dates, location, and nature of 
the alleged exposure.  However, it does not appear that the 
specific steps set out in steps 3 and 4 of subsection (n) 
have been followed.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.  Unfortunately, the Board finds that 
another remand is necessary in this case as the directives of 
the Board's September 2007 remand have not been complied 
with.  

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran was 
exposed to herbicides in Korea as 
alleged, pursuant to VA's Adjudication 
Procedure Manual, M21-1MR, IV.ii.2.C.  
Specific reference should be made to 
subsection (n) and the procedures set 
forth in that subsection must be 
followed, with specific emphasis being 
placed upon steps 3 and 4 in that 
subsection.  Documented evidence as to 
what steps were taken must be set forth 
in the claims file.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

